Citation Nr: 1526877	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mr. David S. Russotto, Esq.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to sustain gainful employment due to his service-connected disabilities.  Service connection is in effect for hypertension, rated as 60 percent disabling; diabetes mellitus, type II, 20 percent; erectile dysfunction, noncompensable; peripheral neuropathy of the right lower extremity, 10 percent, and peripheral neuropathy of the left lower extremity, 10 percent.  The Veteran's combined disability rating is 70 percent, from September 2009.  Therefore, the schedular requirements for a TDIU have been met.  38 C.F.R. § 4.16(a).  

On his June 2010 application for TDIU, the Veteran reported that he had a 12th grade education and last worked in April 1998.  Prior to that date, he reported he was employed as a truck driver with the same company for 18 years.  

January 2010 and June 2011 VA medical opinions both noted that the Veteran was not working and his service-connected disabilities did not affect his usual occupation or daily activities.  It is unclear from the opinions whether there was no impact on employment because the Veteran was in fact, not working.  The Board cannot conclude from the opinions whether the Veteran is unable to secure employment because of service-connected disabilities.  Records from the Social Security Administration (SSA) show he is disabled due to a primary diagnosis of migraine headaches.  He is no service connected for a headache disability.  

It is the Board, rather than the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, neither examiner described the functional impairment of the Veteran's service-connected disabilities and how that impairment impacts his ability to work or considered the Veteran's education background or occupational experience.  Thus, another opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to address the functional impairment related to the service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities (diabetes mellitus, type II, hypertension, peripheral neuropathy of the left and right lower extremity, and erectile dysfunction) either singly or taken together, render him unable to secure or follow a substantially gainful occupation, consistent with his education and his occupational experience.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Upon completion of the above, readjudicate the Veteran's claim for a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


